FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January, 2017 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Authorized Capital Publicly-Held Company Corporate Taxpayer’s ID (CNPJ/MF) 47.508.411/0001-56 NOTICE TO THE MARKET Companhia Brasileira de Distribuição (“CBD”) discloses hereunder communication, dated 31 December 2016 and received on 19 January 2017, from Harding Loevner, LP. The CBD Investor Relations Department remains available to provide shareholders with any further explanation that may be required in connection with the object of this Notice to Market, through the phone number +55 (11) 3886 0421 or by the e-mail address gpa.ri@gpabr.com. São Paulo, 19 January 2017. Daniela Sabbag Investors Relations Officer (Free translation) To: GPA Investor Relations, Pao Para: GPA Relação com de Acucar Investidores, Pão de Açúcar Fax: Fax: From: Lori Renzulli De: Lori Renzulli Company: Harding Loevner, LP (Tax Id Companhia: Harding Loevner, LP (Tax Id 27-0684167) 27-0684167) Address: 400 Crossing Blvd, Fourth Endereço: 400 Crossing Blvd, Fourth Floor | Bridgewater, NJ 08807 Floor | Bridgewater, NJ 08807 | United States | United States Telephone: 908.947.0113 Telefone: 908.947.0113 Fax: 908.218.1915 Fax: 908.218.1915 Pages: 1 Páginas: 1 Date: 31 December 2016 Data: 31 de dezembro de 2016 Dear Sirs, On November 25th, 2015, Harding Loevner LP (the "Company"), in its capacity of asset manager and on behalf of its clients, acquired ADR securities issued by Pao de Acucar resulting in holdings in excess of 5% of its total outstanding securities. We notified you of this event. On October 9th, 2016, the Company reduced its ADR position in Pao de Acucar, and as a result, its holdings on behalf of its clients on that date totaled 4.99% of Pao de Acucar’s total outstanding securities. As of December 31st, 2016, the Company held on behalf of its clients, 6,708,049 ADR shares of Pao de Acucar equal to 4.03% of the total outstanding securities. If you have any questions or concerns, please do not hesitate to contact us. Very truly yours, Harding Loevner LP Lori M. Renzulli Chief Compliance Officer Prezados Senhores, Em 25 de Novembro de 2015, a Harding Loevner LP ("Companhia"), na qualidade de gestor de ativos e em nome de seus clientes, adquiriu ADRs resultando em mais de 5 % de participação no Pão de Açúcar, como notificado. Em 9 de outubro de 2016, a Companhia reduziu sua posição de ADRs do Pão de Açúcar e como resultado sua participação, em nome de seus clientes, ficou em 4,99% do total dos títulos emitidos pelo Pão de Açúcar. A partir de 31 de dezembro de 2016, a Companhia detém, em nome de seus clientes, 6.708.049 ADRs do Pão de Açúcar que equivalem a 4,03% de do total dos títulos emitidos. Se houver alguma dúvida ou preocupação, não hesite em nos contatar. Atenciosamente, Harding Loevner LP Lori M. Renzulli Diretora de Compliance SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. COMPANHIA BRASILEIRA DE DISTRIBUIÇÃO Date:January 19, 2017 By: /s/ Ronaldo Iabrudi Name: Ronaldo Iabrudi Title: Chief Executive Officer By: /s/ Daniela Sabbag Name:Daniela Sabbag Title: Investor Relations Officer FORWARD-LOOKING STATEMENTS This press release may contain forward-looking statements. These statements are statements that are not historical facts, and are based on management's current view and estimates offuture economic circumstances, industry conditions, company performance and financial results. The words "anticipates", "believes", "estimates", "expects", "plans" and similar expressions, as they relate to the company, are intended to identify forward-looking statements. Statements regarding the declaration or payment of dividends, the implementation of principal operating and financing strategies and capital expenditure plans, the direction of future operations and the factors or trends affecting financial condition, liquidity or results of operations are examples of forward-looking statements. Such statements reflect the current views of management and are subject to a number of risks and uncertainties. There is no guarantee that the expected events, trends or results will actually occur. The statements are based on many assumptions and factors, including general economic and market conditions, industry conditions, and operating factors. Any changes in such assumptions or factors could cause actual results to differ materially from current expectations.
